Citation Nr: 1106146	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-22 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for a low back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1995 to July 1999.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision issued in October 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 

In April 2010, the Veteran testified at a hearing before the 
undersigned, via video-conference.  A transcript of the hearing 
is associated with the claims file.

The Veteran also submitted additional evidence consisting of 
private treatment records dated in July 2009 and March 2010.  See 
38 C.F.R. § 20.1304 (2010).  The Board notes that the Veteran 
waived agency of original jurisdiction (AOJ) consideration of 
such evidence.  Id.  Therefore, the Board may properly consider 
such evidence in rendering its decision.


FINDINGS OF FACT

1. The competent evidence does not reflect a hearing loss that is 
defined as disabling by VA regulations.

2. Resolving all doubt in the Veteran's favor, chronic 
thoracolumbar strain is etiologically related to his military 
service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated by 
the Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such service.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2010).

2. Chronic thoracolumbar strain was incurred during the Veteran's 
active duty military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

As the Board's decision herein to grant service connection for a 
low back disability is a full grant of the benefits sought on 
appeal, no further action is required to comply with the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)) and the 
implementing regulations as to that claim.  

With respect to the bilateral hearing loss claim, VCAA requires 
that VCAA notice be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
this case, the Veteran was provided with a VCAA notification 
letter in April 2007, prior to the initial unfavorable AOJ 
decision issued in October 2007.  

The Board observes that the pre-adjudicatory VCAA notice informed 
the Veteran of the type of evidence necessary to establish 
service connection, how VA would assist him in developing his 
claim, and his and VA's obligations in providing such evidence 
for consideration.  This letter also advised him of the evidence 
needed to substantiate disability ratings and effective dates.  
Therefore, the Board finds that the Veteran was provided with all 
necessary notice under VCAA prior to the initial adjudication of 
the bilateral hearing loss claim.

Accordingly, the Board determines that the content requirements 
of VCAA notice have been met and the purpose of such notice, to 
promote proper development of the claim, has been satisfied.  See 
Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  
Based on the above, the Board finds that further VCAA notice is 
not necessary prior to the Board issuing a decision.
VA has also fulfilled its duty to assist the Veteran in making 
reasonable efforts to identify and obtain relevant records in 
support of the Veteran's claim and providing him with a VA 
examination.  The Veteran's service treatment records, private 
medical records, and the report of an April 2007 VA audiology 
examination were reviewed by both the AOJ and the Board in 
connection with adjudication of his claim.  The Veteran has not 
identified any additional, relevant treatment records the Board 
needs to obtain for an equitable adjudication of the claim.

With regard to the VA examination, the Board notes that once VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the 
examiner reviewed the claims file, noting relevant documents in 
service treatment records and post-service treatment evidence, 
documented the Veteran subjective complaints and medical history, 
and examined the Veteran.  She then provided all necessary 
information to evaluate the Veteran's claimed hearing loss under 
VA regulations.  There is nothing to suggest that the examiner's 
findings are arbitrary or inconsistent with the facts.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran).  
Therefore, the Board determines that the Veteran will not be 
prejudiced by the Board proceeding to the merits of the claim.




II. Analysis

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Connecting the disability to service may be 
accomplished through statutory presumption or through affirmative 
evidence that shows inception or aggravation during service or 
that otherwise indicates a direct relationship between service 
and the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing them 
are intended to allow service connection for certain diseases 
when the evidence might otherwise not indicate service connection 
is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served 
for at least 90 days during a period of war or after December 31, 
1946, and manifests certain chronic diseases, including organic 
diseases of the nervous system, to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred or aggravated in 
service, even though there is no evidence of such disease during 
the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995 opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  

However, presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence warrants 
direct service connection.  38 C.F.R. § 3.303(d).  Direct service 
connection may be granted for disease or disability diagnosed in 
service; or, if diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  Id.    

A finding of direct service connection requires medical evidence 
of a current disability; medical or, in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the claimed 
in-service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.

The Court has held that service connection may be granted for a 
hearing loss where the Veteran can establish a nexus between his 
current hearing loss and a disability or injury he suffered while 
he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  The Court has also held that VA regulations do 
not preclude service connection for a hearing loss that first met 
VA's definition of disability after service.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

The Veteran contends that he has bilateral hearing loss as a 
result of aircraft noise in service.  Thus, he claims that 
service connection is warranted for bilateral hearing loss. 

The Board observes that the Veteran has reported acoustic trauma 
in the military while serving at Tinker AFB.  Although the 
Veteran's service treatment records do not contain any 
documentation as to noise exposure, the Veteran is competent to 
describe the nature and extent of his in-service noise exposure 
and such is consistent with his duties, as documented in his 
service records.  See 38 C.F.R. 
§ 3.159(a)(2); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

However, neither in-service nor post-service treatment records 
reflect a current hearing loss disability.  Hearing conservation 
testing performed during service reflects hearing within normal 
limits.  The Veteran has reported no treatment for his hearing 
complaints post-service, and at a June 2007 VA examination, the 
audiologist documented normal hearing bilaterally.  Pure tone 
thresholds at that examination, in decibels, were as follows:



HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
10
25
20
LEFT
5
5
0
0
10

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear.  These 
findings do not reach the level of a hearing loss considered 
disabling under VA regulations.  38 C.F.R. § 3.385.  Where there 
is no disability, there can be no entitlement to compensation. 
 See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Therefore, service 
connection for bilateral hearing loss is denied.

As for the Veteran's low back claim, The Veteran contends that he 
has a current back disability that is related to in-service back 
pain and heavy lifting in service.  Service treatment records 
reveal that the Veteran was treated for low back pain in March 
1999 and April 1999, and he reported then that his back pain had 
lasted for the last three to five months.  The diagnosis was only 
back pain.  Post-service private treatment records and a July 
2007 VA examination reflect a diagnosis of chronic thoracolumbar 
strain.  Thus, the Veteran meets the criteria of an in-service 
event or injury and a current disability.

With regard to a relationship between the current disability and 
service, the Board finds that the evidence is in equipoise.  When 
there is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a matter, 
the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  In this case, the 
Veteran's testimony and personal statements and a statement by 
his spouse reflect that the Veteran has experienced back pain 
since service.  The Veteran acknowledges that he has not sought 
treatment for his back pain until recent years.  The first 
treatment record showing back complaints and treatment is dated 
in April 2009.  However, both he and his spouse state that she is 
trained in physical therapy and has assisted him with his back 
pain since service with massages and exercises.   

Further, the VA examiner reviewed the claims file and documented 
the Veteran's complaints and found that the Veteran's current 
complaints, diagnosed as chronic thoracolumbar strain, are 
related to complaints while on active duty.  There is no 
competent evidence contradicting this opinion.

Accordingly, the Board resolves all reasonable doubt in the 
Veteran's favor, and determines that the Veteran's current 
thoracolumbar strain is etiologically related to his in-service 
back pain.  Therefore, service connection for chronic 
thoracolumbar strain is granted.
  

ORDER

Service connection for bilateral hearing loss is denied.

Service connection for thoracolumbar strain is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


